Title: John Adams to Thomas Jefferson, 16 December 1816
From: Adams, John
To: Jefferson, Thomas


          
            Quincy Decr 16th 1816
          
          Your Letter dear Sir of Nov. 15 from Poplar Forrest was Sent to me from the Post Office the next day after I had Sent “The Analysis” with my Thanks to you.
          “3. Vols of Idiology!” Pray explain to me this Neological Title! What does it mean? When Bonaparte used it, I was delighted with it, upon the Common Principle of delight in every Thing We cannot understand. Does it mean Idiotism? The Science of Non compos menticism. The Science of Lunacy? The Theory of Delirium? Or does it mean the Science of Self Love? of Amour propre? or the Elements of Vanity?
          Were I in France, at this time, I could profess Blindness and Infirmity and prove it too. I Suppose he does not avow the Analysis, as Hume did not avow his Essay on human Nature. That Analysis however does not Show a Man of excessive Mediocrity. Had I known any of these Things two Years ago I would have written him a Letter. Of all Things, I wish to See his Idiology upon Montesquieu. If you, with all your Influence have not been able to get your own translation of it with your own Notes upon it, published in four Years, Where and What is the Freedom of The American Press.? Mr Taylor of Hazel Wood Port Royal can have his voluminous and luminous Works published with Ease and dispatch.
          The Uranologia, as I am told, is a Collection of Plates, Stamps Charts of the Heavens Upon a large Scale representing all the Constellations. The Work of Some Professor in Sweeden. It is said to be the most perfect that ever has appeard. I have not Seen it. Why Should I ride 15 miles to See it When I can See the original every clear night Evening; and especially as Dupuis has almost made me afraid to enquire after any Thing more of it than I can See with my naked Eye in a Starlight night.?
          That the Pope will Send Jesuits to this Country I doubt not; and the Church of England, Missionaries too. And the Methodists, and the Quakers and the Moravians, and the Sweedenburgers and the Menonists, and the Scottish Kirkers, and the Jacobites and the Jacobins and the Democrats and the Aristocrats and the Monarkists and the Despotists of all Denominations And every Emissary of every one of these Sects will find a Party here already formed, to give him a cordial Reception; No Power or Intelligence less than Raphaels Moderator can reduce this Chaos to order.
          I am charmed with the fluency and rapidity of your Reasoning on the State of Great Britain. I can deny none of your Premisses: but I doubt your Conclusion. After all the Convulsions that you forsee, they will return to that Constitution which you Say his has ruined them, and I Say has been the Source of all their Power and Importance. They have as you Say too much Sense and Knowledge of Liberty, ever to Submit to Simple Monarchy or absolute despotism on the One hand: And too much of the Devil in them ever to be governed by popular Elections of Presidents, Senators and Representatives in Congress. Instead of “turning their Eyes to Us,” their innate Feelings will turn them from Us. They have been taught from their Cradles to despize Scorn, insult and abuse Us. They hate Us more Vigorously, than they do the French. They would Sooner adopt the Simple Monarchy of France than our republican Institutions. You compliment me, with more knowledge of them than I can assume or pretend. If I Should write you a Volume of Observations I made in England You would pronounce it, a Satyre. Suppose, the “Refrein” as the french call it, or the Burthen of the Song as the English express it; Should be, the Religion, the Government the Commerce the Manufactures, the Army and Navy of G.B. are all reduced to the Science of Pounds Shillings and Pence. Elections appeared to me a mere commercial Traffick; mere bargain and Sale. I have been told by Sober Steady Freeholders, that “they never had been and never would go to the Poll, without being paid for their Time, Travel and Expences.” Now Suppose an Election for a President of the British Empire. There must be a Nomination of Candidates by a National Convention, Congress, or Caucus, in which would be two Parties, Whigs and Tories. Of course two Candidates at least would be nominated. The Empire is instantly divided into two Parties at least. Every Man must be paid for his Vote, by the Candidate or his Party. The only Question would be, Which Party has the deepest Purse. The Same Reasoning will apply to Elections of Senators and Representatives too. A Revolution might destroy the Burroughs and the Inequalities of Representation and might produce more toleration, and these Acquisitions might be worth all they would cost. But I dread the Experiment.
          Britain will never be our Friend, till We are her Master.
          This will happen in less time than you and I have been Struggling with her Power—provided We remain United. Aye! there’s the rub! I fear there will be greater difficulties to preserve our Union, than You and I, our Fathers Brothers Friends Disciples and Sons have had to form it.
          Towards G.B. I would adopt their own Maxim   An English Jocky Says “If I have a wild horse to brake I begin by convincing him that I am his Master. And then I will convince him that I am his Friend.” I am well assured that nothing will restrain G.B. from injuring Us, but fear.
          You think that “in a revolution the distinction of Whig and Tory would disappear.” I cannot believe this. That distinction arises from nature and Society; is now and ever will be time without End among Negroes Indians and Tartars as well as Federalists and Republicans. Instead of “disappearing Since Hume published his History,” that History has only increased the Tories and diminished the Whigs. That History has been the Bane of G.B. It has destroyed many of the best Effects of the Revolution of 1688. Style has governed the Empire. Swift, Pope and Hume have disgraced all the honest Historians. Rapin and Burnet Oldmixen and Coke, contain more honest Truth than Hume and Clarendon and all their disciples and Imitators. But Who reads any of them at this day? Every one of the fine Arts from the earliest times has been inlisted in the Service of Superstition and Despotism. The whole World at this day Gazes with Astonishment at the grossest Fictions because they have been immortalized by the most exquisite Artists. Homer and Milton Phidias and Raphael. The Rabble of the Classic Skies and the Hosts of Roman Catholic Saints and Angells are Still adored in Paint and Marble, and verse
          Raphael has Sketched the Actors and Scenes in all Apuleus’s Amours of Psyche and Cupid. Nothing is too offensive to morals delicacy or decency, for this Painter
          Raphael has painted in one of the most ostentatius Churches in Italy, the Creation. And with what Genius? God Almighty is represented, as leaping into Chaos and boxing it about with his Fists and kicking it about With his feet, till he tumbles it into Order.!!! Nothing is too impious or profane for this great Master who has painted So many inimitable Virgins and Childs.
          To  help me on in my career of improvement I have now read four Volumes of La Harps Correspondence with Paul and a Russian Minister.
          Phylosophers! Never again think of annuling Superstition per Saltum. Festine lente.
          John Adams
        